Title: From George Washington to David Bell, 3 October 1755
From: Washington, George
To: Bell, David



[Alexandria, 3 October 1755]
To Captain David Bell, or either of his Subalterns, at Winchester.

As His Majesty’s Service requires that the Garrison at Fort Cumberland should be Strengthened; You are hereby Ordered, to march your Recruits to that place immediately, and to put yourself under the Command of Lieutenant Colonel Stephen, or in his absence, the Officer commanding the Fort. Given under my hand, this 3d of October 1755.

G:W.

